                 Case 1:16-cr-10378-LTS Document 62 Filed 02/23/21 Page 1 of 2
Prob12A
(7/93)

                                       United States District Court
                                      for the District of Massachusetts
                                   Report on Offender Under Supervision


   Name of Offender: Jose Duran                                         Case Number: 03-CR-113-001 (D/ME)
                                                                                     16-CR-10378 (D/MA)
   Name of Sentencing Judicial Officer: Honorable D. Brock Hornby, U.S. District Judge
   Name of Assigned Judicial Officer D/MA: Honorable Leo T. Sorokin, U.S. District Judge
   Date of Original Sentence: 2/11/09
   Date of Revocation Sentence: 2/26/18
   Date Sentence Reduced: 9/4/19
   Original Offense: Conspiracy to Distribute and Possess with Intent to Distribute a Mixture or Substance
   Containing Heroin, in violation of 21 U.S.C. § 846
   Original Sentence: 144 months of custody followed by 96 months of supervised release
   Revocation Sentence: Time Served 50 months of supervised release
   Reduced Sentence: Upon completion of CARE, Supervised Release reduced by 12 months
   Type of Supervision: Supervised Release                 Date Supervision Commenced: 3/4/14
                                                           Date Supervision Re-Commenced: 2/26/18


                                     NON-COMPLIANCE SUMMARY


Violation Number      Nature of Noncompliance
          I            Violation of Mandatory Condition: The defendant shall not unlawfully possess a
                       controlled substance. The defendant shall refrain from any unlawful use of a
                       controlled substance. The defendant shall submit to one drug test within 15 days
                       of release from imprisonment and at least two periodic drug tests thereafter, not
                       to exceed 104 test per year, as directed by the Probation Office.

                        On 2/5/21, Mr. Duran submitted a urine specimen that tested positive for the presence
                        of cocaine and fentanyl. When questioned about these results he admitted to drug use.

U.S. Probation Officer Action:
Subsequent to receiving the drug test results and Mr. Duran’s admission to drug use, his drug testing frequency
was increased. In addition, he increased the frequency of his counseling sessions to twice weekly for additional
support, which we have confirmed. He has reported that he also plans to resume attending self-help meetings.
Mr. Duran is scheduled to complete his term of supervised release on 4/25/21. Given his honesty and accessing
treatment supports, we are not requesting court action at this time. The Probation Office will continue to monitor
Mr. Duran’s compliance and follow through with treatment supports, and will notify the Court accordingly of any
further noncompliance.
                Case 1:16-cr-10378-LTS Document 62 Filed 02/23/21 Page 2 of 2
Prob 12A                                                               -2-                                       Report on Offender Under Supervision


Reviewed/Approved by:                                                                                       Respectfully submitted,

/s/ Lisa M. Paiva                                                                                       /s/ Thomas C, Mullen, III
Lisa M. Paiva                                                                                        by Thomas C. Mullen, III
Supervisory U.S. Probation Officer                                                                      Senior U.S. Probation Officer
                                                                                                        Date:           2/22/2021


                            No Response is necessary unless the court directs that additional action be taken as follows:

[X]   Approved
[ ]   Submit a Request for Modifying the Conditions or Term of Supervision
[ ]   Submit a Request for Warrant or Summons
[ ]   Other
                                                                                                        /s/ Leo T. Sorokin
                                                                                             _________________________________
                                                                                             Signature of Judicial Officer

                                                                                                      February 23, 2021
                                                                                             _________________________________
                                                                                             Date
